Case 3:19-cv-02552-VC Document118 Filed 11/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

STATE OF CALIFORNIA, BY AND THROUGH 3:19-cv-02552-VC
ATTORNEY GENERAL XAVIER BECERRA;
STATE OF CONNECTICUT; STATE OF ILLINOIS;
STATE OF OREGON AND GOVERNOR KATE
BROWN; COMMONWEALTH OF [PROPCSED}+ORDER
MASSACHUSETTS; AND STATE OF
WASHINGTON;

Plaintiffs,

ALEX M. AZAR II, IN HIS OFFICIAL CAPACITY
AS SECRETARY OF THE U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES; U.S.
DEPARTMENT OF HEALTH AND HUMAN
SERVICES,

Defendants.

 

 

The Court GRANTS Plaintiffs’ Motion for Administrative Relief to Submit Judicial
Decisions Issued After Oral Argument, and thereby will take the following case into
consideration to the extent that it is relevant to issues presented in Plaintiffs’ pending Motion for
Summary Judgment: District of Columbia v. U.S. Department of Agriculture, No. 20-cv-00119,

_ F.Supp._, 2020 WL 6123104 (D.D.C. Oct. 18, 2020).

IT IS SO ORDERED.

Dated: November 10 , 2020

 
